M‘Kean, County Judge.
The earnings of a debtor, for his personal services, Cannot be applied by an order towards the satisfaction of a judgment against him, when such services have been rendered at any time within sixty days next preceding the order, if it is made to appear that such earnings are necessary for the use of a family', supported wholly or partly by his labor. (Code, § 297.)
Is the defendant entitled to the benefit of this provision ? Are his earnings necessary for the use of Mrs. Peterson and her children? Are they supported wholly or partly by his labor? Or are they supported by Mrs. Peterson’s own labor?
The board and clothing furnished by the defendant are only in payment for the services rendered. If those services were paid for in money, Mrs. Peterson might hire the board and buy the clothing of herself and children of the defendant,«or else*438where. She earns sufficient to support herself and family, and I think that the earnings of the defendant cannot be withheld from his creditors because he prefers to board and clothe those that he employs, and their families, rather than pay them in money. Mrs. Peterson has received her compensation every da}', and the defendant is not indebted to her; but he is indebted to the plaintiff. Shall his earnings be taken to pay such indebtedness, or shall they be reserved to pay for services hereafter to be rendered, or to board and clothe those who are to render them 1 Had the defendant a wife and children, it would be his duty to support them, whether they rendered him any service or not—and his earnings might be necessary for their use. But his obligations to Mrs. Peterson áre of a different character. A contract of a business nature only exists between them—such a contract as might exist between two men, and yet each be supported wholly by his own labor.
The defendant is a “ householder,” (Hutchinson agt. Chamberlin, 11 Leg. Obs. 248; Voorhies’ Code, 4th ed. 441, note d,) therefore such property of his as is mentioned in § 22, page 367, of 2 R. S., would be protected against an execution; and such property of his as is mentioned in § 1, chap. 157, Laws of 1842, would also be protected against an execution, unless it were issued upon a judgment recovered for the purchase price of exempt property. But his labor does not support a family within the meaning of § 297 of the Code, and his earnings are not exempt from the operation of an order under that section.
Motion granted.